Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of October 21st 2021 has been considered.
Claim 1 has been amended.
Claims 2-3 and 10 are cancelled.
Claims 1, 4-9 and 11 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartal et al (5,965,183) in view of NPL “Chemistry 210 Experiment Ib” (‘Robertson’) (from https://home.miracosta.edu/dlr/210exp1b.htm). Evidenced by NPL “Toxicological Review of Benzo[α]pyrene” (‘EPA’) (from https://iris.epa.gov/static/pdfs/0136tr.pdf).

Regarding claims 1, 5, 6 and 9: Hartal discloses a method of extracting lycopene (i.e., crystalline lycopene extract) from lycopene oleoresin (i.e., a liposoluble natural extract) and a method of rinsing the crude lycopene oleoresin (see Hartal abstract; column 5, line 64 to column 6, line 21). Hartal discloses a process for the preparation of a crystalline lycopene composition, which process comprises treating lycopene-containing oleoresin (i.e., a crude natural extract product) with a solvent or solvent mixture, heating and mixing the solvent/lycopene oleoresin mixture until at least the lipids are dissolved in the solvent mixture, such heating and mixing dissolves the lipid phase of the oleoresin, but does not substantially dissolve lycopene, which allows the removal therefrom a major part of the oleoresin lipids (e.g., acetone soluble oleoresin lipids) (see Hartal column 4, lines 47-53; column 5, lines 36-49; from column 5, line 61 to column 6, line 21; Example 1). Moreover, Hartal discloses the solvent mixtures suitable for use with the invention may be acetone/ethyl acetate mixture and that other suitable mixtures will be recognized by a skilled person and include, e.g., hexane/acetone and ethyl acetate/ethanol (see Hartal 
As to the presence of benzo[α]pyrene in the lyposoluble natural extract (e.g., lycopene oleoresin) recited in claim 1: Hartal discloses the method allows for the removal of a major part of unwanted oleoresin lipids (i.e., acetone soluble products) from the liposoluble natural extract (i.e., lycopene oleoresin) (see Hartal column 5, lines 4-15; Example 1), but fails to disclose the presence of benzo[α]pyrene in the lycopene oleoresin; However, given the fact liposoluble natural extracts are known to comprise trace or small amount of benzo[α]pyrene (see Specification page 1, lines 21-23) and since the lycopene oleoresin is the same as the liposoluble natural extract contemplated by Applicant (see Specification page 2, lines 24-26; claim 1), the lycopene oleoresin in Hartal comprises trace or small amount of benzo[α]pyrene and thus meets the claimed limitations.
As to the heating temperature recited in the claims: Hartal discloses that while there is no particular temperature which should be employed in the process of the invention, it is clear to the skilled person that too high temperatures will cause a deterioration of the lycopene (e.g., isomerization or degradation) and, therefore, are not desirable. On the other hand, too low temperatures will require long contact times of the oleoresin with the solvent mixture. Accordingly, it is normally preferred to keep the oleoresin in contact with the solvent mixture at a temperature above about 10ºC., typically at a temperature of about 50ºC. The temperature is also of importance because it affects the selective solubility and, therefore, the separation of oleoresin lipids (see Hartal column 5, lines 4-15; Example 1).
While Hartal discloses heating and mixing the solvent/oleoresin mixture until at least the lipids are dissolved in the solvent mixture and separating/filtering the Hartal from column 5, line 61 to column 6, line 21; Example 1), which reads on claim 1: “…heating the mixed material and stirring until uniform to dissolve the crude natural extract product…”, Hartal fails to disclose cooling the heated mixture to room temperature in order to form a precipitant layer and a solvent layer prior to filtration; However, Robertson discloses that cooling a hot solvent/solute prior to filtering allows for a purer recrystallized solute and for further removal of soluble impurities (see Robertson page 2, middle paragraph “to review” list). Robertson also discloses cooling the heated mixture naturally to room temperature is a practical and efficient method of attaining purer product (see Robertson page 3, bottom paragraph). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Hartal and to have cooled the heated mixture naturally/slowly to room temperature, in order to attain purer lycopene with reduced impurities, and thus arrive at the claimed limitations.
Furthermore, Hartal discloses of separating the lycopene fraction and rinsing the separated fraction with solvent, where the separation of the lycopene solvent mixture can be effected by any suitable equipment, e.g., by filtering, decanting or centrifuging and that the mixtures should be stirred as needed, during solvent contact time, to enhance mass transfer process (see Hartal column 5, line 64 to column 6, line 21). While Hartal discloses the method allows for the removal of a major part of unwanted oleoresin lipids (i.e., acetone soluble products), Hartal fails to disclose the removal of the benzo[α]pyrene; However, given the fact the lycopene extraction and rinsing process in Hartal in view of Robertson is the same or similar to the process of removing the benzo[α]pyrene recited in the claims, and since benzo[α]pyrene is acetone soluble Hartal in view of Robertson, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding claims 4 and 8: Hartal discloses a oleoresin to solvent volume/volume ratio between 1:10 and 1:2 (see Hartal column 5, line 18-26), but fails to disclose the ratio in terms of mass/volume; However, given the fact the density of lycopene is about 0.9g/ml, the volume/volume ratio in Hartal overlaps or encompasses the mass/volume ratio recited in claims 4 and 8, a prima facie case of obviousness exists (see MPEP §2144.05).
Regarding claims 7 and 11: Hartal discloses of separating the lycopene fraction and rinsing the separated fraction with solvent, where the separation of the lycopene solvent mixture can be effected by any suitable equipment, e.g., by filtering, decanting or centrifuging and that the mixtures should be stirred as needed, during solvent contact time, to enhance mass transfer process (see Hartal column 5, line 64 to column 6, line 21), that lycopene crystals recovered from the oleoresin extraction are known vary greatly in size containing large crystals and a specific example where lycopene crystals Hartal column 2, lines 20-23 and example 1), but fails to disclose attaining crystals large enough to be filtered out with mesh sizes ranging from 300 to 500; However, given the fact that cooling the heated solvent/oleoresin mixture will promote crystal growth (see Robertson page 2, middle paragraph “to review” list; page 3, bottom paragraph), it is examiner’s position that the capacity of filters with mesh sizes between 300 and 500 to recover the rinsed lycopene crystals, would flow naturally from the cooling step in Robertson which will provide bigger crystals that may be captured by filters with mesh sizes between 300 and 500, as suggested in the prior art. As set forth in MPEP §2145, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Response to Arguments
Applicant's arguments filed on October 21st 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 4-5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Hartal in view of Robertson fails to disclose the presence and removal of benzo[α]pyrene from the liposoluble natural extract. The examiner respectfully disagrees.
As discussed above and to further clarify, while Hartal fails to disclose the presence of benzo[α]pyrene in the liposoluble natural extract, liposoluble natural extracts are known to comprise trace or small amount of benzo[α]pyrene (see Specification page 1, lines 21-23). Furthermore, while Hartal fails to disclose the removal of the benzo[α]pyrene, given the fact the lycopene extraction and rinsing process in Hartal in view of Robertson is the same or similar to the process of removing the benzo[α]pyrene recited in the claims, and since benzo[α]pyrene is acetone soluble (see pages D11, top paragraph and D54, bottom paragraph of EPA where benzo[α]pyrene in acetone solutions are used), it is examiner’s position that the benzo[α]pyrene removal by the process recited in the claims, would flow naturally from the extraction, cooling and rinsing process to remove acetone soluble products and attain purer lycopene with reduced impurities in Hartal in view of Robertson, as suggested in the prior art.

Applicant argues on pages 5-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Hartal discloses a method of treating lycopene oleoresin with solvent or solvent mixture to dissolve the lycopene oleoresin where at least the lipids are dissolved and the lycopene is not substantially dissolved, whereas the current application involves treating lycopene oleoresin with solvent or solvent mixture to dissolve the lycopene oleoresin. Moreover, the alcohol solvents (e.g., ethyl acetate, methanol and ethanol) disclosed in Hartal (e.g., example 1 of Hartal), would not lead to the dissolution of the lycopene oleoresin as contemplated by Applicant. The Examiner respectfully disagrees.
Hartal discloses hexane, acetone, ethyl acetate and/or ethanol, where acetone and ethyl acetate are the preferred solvents to attain the dissolution of at least the lipids but essentially not the lycopene in the lycopene oleoresin (see Hartal column 4, line 62 to column 5, line 3; column 5, lines 27-35; Example 1), which are the same solvents contemplated by Applicant. Hartal also discloses of heating the lycopene oleoresin solvent mixture to the same temperature contemplated by Applicant (see Hartal column 5, lines 4-15, 37-49 Example 1).
Accordingly, Hartal discloses the same mixture recited in the claims, where the crude natural extract product (i.e., lycopene oleoresin) is the same as the claimed crude natural extract product, the solvents used to dissolve the crude natural extract product are the same as the claimed solvents and the mixture is heated to the same temperature as the claimed temperature. The fact that Hartal noted that stirring the claimed solvents and lycopene oleoresin at the claimed temperature, at least dissolved the lipids but essentially did not dissolve the lycopene in the lycopene oleoresin, and Applicant noted that stirring the claimed solvents and claimed lycopene oleoresin at the claimed temperature dissolved the lycopene oleoresin, does not render the claimed method patentable over the prior art, as both Applicant and Hartal merely provide different observation of the same mixture.
  
Applicant argues on pages 9-11 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Hartal discloses of carrying the process at high temperature (i.e., 50°C), which teaches away from the cooling step, an essential step to the removal of the benzo[α]pyrene. The examiner respectfully disagrees.
As discussed above, Hartal fails to disclose cooling the heated mixture to room temperature in order to form a precipitant layer and a solvent layer prior to filtration; However, Robertson discloses that cooling a hot solvent/solute prior to filtering allows for a purer recrystallized solute and for further removal of soluble impurities (see Robertson page 2, middle paragraph “to review” list). Robertson also discloses cooling the heated mixture naturally to room temperature is a practical and efficient method of attaining purer product (see Robertson page 3, bottom paragraph). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Hartal and to have cooled the heated mixture naturally/slowly to room temperature, in order to attain purer lycopene with reduced impurities, and thus arrive at the claimed limitations.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sherena et al. (WO 2013/041935 A1) discloses cleaning saponified lycopene, similar to examples 2-5 of the current application. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792